Case 2:19-cv-08464-ODW-DFM Document 79 Filed 08/19/21 Page 1 of 11 Page ID #:2050




  1                                                                                                  O
  2
  3
  4
  5
  6
  7
  8                         United States District Court
  9                         Central District of California
 10
 11   ARROYO ESCONDIDO, LLC,                            Case No. 2:19-cv-08464-ODW (DFMx)
 12                        Plaintiff,                   ORDER DENYING PLAINTIFF’S
 13
                                                        MOTION FOR PARTIAL SUMMARY
             v.                                         JUDGMENT [50] AND GRANTING
 14                                                     DEFENDANTS’ MOTION FOR
      BALMORAL FARM, INC., et al.,                      PARTIAL SUMMARY JUDGMENT
 15                                                     [49]
                           Defendants.
 16
 17                                     I.   INTRODUCTION
 18          Plaintiff Arroyo Escondido, LLC initiated this action against Defendants
 19   Balmoral Farm, Inc., Traci Brooks, and Carleton Brooks claiming Defendants
 20   fraudulently induced Arroyo into purchasing a pony that was unsuitable for its
 21   intended purpose—competing in high-level sporting events. (Compl., ECF No. 1.)
 22   Presently before the Court are the parties’ Motions for Partial Summary Judgment.
 23   (Pl.’s Mot. Partial Summ. J. (“PMPSJ”), ECF No. 50; Defs.’ Mot. Partial Summ. J.
 24   (“DMPSJ”), ECF No. 49.) For the reasons discussed below, the Court DENIES
 25   Arroyo’s Motion and GRANTS Defendants’ Motion.1
 26
 27
      1
 28    Having carefully considered the papers filed in connection with the Motions, the Court deemed the
      matters appropriate for decision without oral argument. Fed. R. Civ. P. 78; C.D. Cal. L.R. 7-15.
Case 2:19-cv-08464-ODW-DFM Document 79 Filed 08/19/21 Page 2 of 11 Page ID #:2051




  1                                     II.    BACKGROUND2
  2           Arroyo Escondido breeds, sells, and leases horses; its principal manager and
  3   sole member is Dr. Cristina Payan.              (Defs.’ Statement of Uncontroverted Facts
  4   (“DSUF”) 1, ECF No. 48-2.) Defendants Traci Brooks and Carleton Brooks are joint
  5   owners of Defendant Balmoral Farm, Inc., which is a professional equestrian business
  6   that buys and sells horses and ponies. (Id.)
  7           Payan wanted to purchase Defendants’ pony, Neon Moon (the “Pony”), for her
  8   daughter, so Arroyo enlisted Peter Pletcher to serve as Arroyo’s agent in obtaining the
  9   Pony.     (DSUF 22; Pl.’s Statement of Uncontroverted Facts (“PSUF”) 39, ECF
 10   No. 50-2.) The Pony has been identified by several names, including Tucker, Angus,
 11   and Little Big Shot. (PSUF 31.) Prior to purchasing the Pony, Arroyo had the Pony
 12   examined by a veterinarian, and Payan’s daughter tried out the Pony by riding him in
 13   five small pony competitions. (DSUF 25.) After the riding trial and veterinarian
 14   exam, on August 18, 2018, Arroyo purchased the Pony from Balmoral Farm for
 15   $190,000. (DSUF 27; PSUF 37.)
 16           The United States Equestrian Federation (“USEF”) is the governing body for
 17   equestrian competition in the United States. (DSUF 8.) By January 2019, Payan’s
 18   daughter competed on the Pony in more than forty-five USEF small pony equestrian
 19   classes. (DSUF 29.) However, Payan’s daughter never developed the ability to ride
 20   the Pony. (DSUF 32.) On March 13, 2019, Arroyo delivered the Pony back to
 21   Balmoral Farm without a written agreement. (DSUF 30.)
 22           On October 1, 2019, Arroyo initiated this action claiming Defendants
 23   misrepresented the Pony’s size and medical history and asserted seven claims:
 24
 25   2
        The Court OVERRULES all boilerplate objections and improper argument in the parties’
      Statement of Uncontroverted Facts and Statement of Genuine Issues. (See Scheduling and Case
 26   Mgmt. Order 7–9, ECF No. 29.) Further, where the objected evidence is unnecessary to the
 27   resolution of the Motion or supports facts not in dispute, the Court need not resolve those objections
      here. To the extent the Court relies on objected-to evidence in this Order, those objections are
 28   OVERRULED. See Burch v. Regents of Univ. of Cal., 433 F. Supp. 2d 1110, 1122 (E.D. Cal.
      2006) (proceeding with only necessary rulings on evidentiary objections).



                                                        2
Case 2:19-cv-08464-ODW-DFM Document 79 Filed 08/19/21 Page 3 of 11 Page ID #:2052




  1   violation of California Business and Professions Code section 19525 (Count I);
  2   concealment (Count II); intentional misrepresentation (Count III); negligent
  3   misrepresentation (Count IV); fraudulent inducement (Count V); unjust enrichment
  4   (Count VI); and violation of California Penal Code section 496(a) (Count VII).
  5   (Compl. ¶¶ 15–43.)     Before the Court are the parties’ cross Motions for Partial
  6   Summary Judgment.
  7                              III.   LEGAL STANDARD
  8         A court “shall grant summary judgment if the movant shows that there is no
  9   genuine dispute as to any material fact and the movant is entitled to judgment as a
 10   matter of law.” Fed. R. Civ. P. 56(a). Courts must view the facts and draw reasonable
 11   inferences in the light most favorable to the nonmoving party.          Scott v. Harris,
 12   550 U.S. 372, 378 (2007). A disputed fact is “material” where the resolution of that
 13   fact might affect the outcome of the suit under the governing law, and the dispute is
 14   “genuine” where “the evidence is such that a reasonable jury could return a verdict for
 15   the nonmoving party.” Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248 (1986).
 16   Conclusory or speculative testimony in affidavits is insufficient to raise genuine issues
 17   of fact and defeat summary judgment. Thornhill Publ’g Co. v. GTE Corp., 594 F.2d
 18   730, 738 (9th Cir. 1979). Moreover, though the Court may not weigh conflicting
 19   evidence or make credibility determinations, there must be more than a mere scintilla
 20   of contradictory evidence to survive summary judgment. Addisu v. Fred Meyer, Inc.,
 21   198 F.3d 1130, 1134 (9th Cir. 2000).
 22         Once the moving party satisfies its burden, the nonmoving party cannot simply
 23   rest on the pleadings or argue that any disagreement or “metaphysical doubt” about a
 24   material issue of fact precludes summary judgment. See Celotex Corp. v. Catrett,
 25   477 U.S. 317, 322–23 (1986); Matsushita Elec. Indus. Co. v. Zenith Radio Corp.,
 26   475 U.S. 574, 586 (1986); Cal. Architectural Bldg. Prods., Inc. v. Franciscan
 27   Ceramics, Inc., 818 F.2d 1466, 1468 (9th Cir. 1987).          Nor will uncorroborated
 28   allegations and “self-serving testimony” create a genuine issue of material fact.




                                                  3
Case 2:19-cv-08464-ODW-DFM Document 79 Filed 08/19/21 Page 4 of 11 Page ID #:2053




  1   Villiarimo v. Aloha Island Air, Inc., 281 F.3d 1054, 1061 (9th Cir. 2002). The court
  2   should grant summary judgment against a party who fails to demonstrate facts
  3   sufficient to establish an element essential to his case when that party will ultimately
  4   bear the burden of proof at trial. See Celotex, 477 U.S. at 322.
  5              Pursuant to the Local Rules, parties moving for summary judgment must file a
  6   proposed “Statement of Uncontroverted Facts and Conclusions of Law” that sets out
  7   “the material facts as to which the moving party contends there is no genuine dispute.”
  8   C.D. Cal. L.R. 56-1. A party opposing the motion must file a “Statement of Genuine
  9   Disputes” setting forth all material facts as to which it contends there exists a genuine
 10   dispute. C.D. Cal. L.R. 56-2. “[T]he Court may assume that material facts as claimed
 11   and adequately supported by the moving party are admitted to exist without
 12   controversy except to the extent that such material facts are (a) included in the
 13   ‘Statement of Genuine Disputes’ and (b) controverted by declaration or other written
 14   evidence filed in opposition to the motion.” C.D. Cal. L.R. 56-3.
 15        IV.     ARROYO’S MOTION FOR PARTIAL SUMMARY JUDGMENT
 16              The Court first addresses Arroyo’s Motion, which seeks partial summary
 17   judgment on Counts II (fraudulent concealment), III (intentional misrepresentation),
 18   IV (negligent misrepresentation), V (fraudulent inducement), and VII (violation of
 19   California Penal Code section 496(a)).
 20   A.         Fraudulent Concealment
 21              Arroyo moves for partial summary judgment on Count II (fraudulent
 22   concealment), in which Arroyo asserts Defendants concealed: (a) the Pony was
 23   medium and not small; and (b) Defendants’ agent changed the Pony’s name and
 24   obtained a new USEF record number for the Pony prior to its sale. (PMPSJ 13–15.)
 25   Arroyo claims Defendants “were under a duty to disclose” these alleged material facts
 26   before the sale and if Arroyo’s agent, Pletcher, was aware of these facts “he would not
 27   have instructed” Arroyo to purchase the Pony.           (Id. at 14–15.)    However, as
 28




                                                   4
Case 2:19-cv-08464-ODW-DFM Document 79 Filed 08/19/21 Page 5 of 11 Page ID #:2054




  1   Defendants argue in opposition, genuine issues of material fact preclude partial
  2   summary judgment on this claim.
  3         The required elements for fraudulent concealment are: (1) “concealment or
  4   suppression of a material fact”; (2) “by a defendant with a duty to disclose the fact to
  5   the plaintiff”; (3) “the defendant intended to defraud the plaintiff by intentionally
  6   concealing or suppressing the fact”; (4) “the plaintiff was unaware of the fact and
  7   would not have acted as he or she did if he or she had known of the concealed or
  8   suppressed fact”; and (5) “plaintiff sustained damage as a result of the concealment or
  9   suppression of the fact.” Hambrick v. Healthcare Partners Med. Grp., Inc., 238 Cal.
 10   App. 4th 124, 162 (2015).
 11         1.     The Pony’s Size
 12         First, there are genuine issues of material fact concerning the first element—
 13   whether Defendants concealed the Pony was “medium.”               Arroyo argues that
 14   Defendants concealed this alleged fact, but Arroyo puts forth no evidence
 15   demonstrating that is the Pony’s official size classification.     On the other hand,
 16   Defendants submit evidence demonstrating in November 2017, the USEF measured
 17   the Pony at 12.2 hands, which is a “small pony” measurement. (Defs.’ Statement of
 18   Genuine Issues (“DSGI”) 81, ECF No. 54-1.) The Pony is still registered with the
 19   USEF as a “small pony,” and from January 2018 to August 2018 the Pony competed
 20   in approximately sixty USEF small pony competitions. (DSGI 82, 83.) Indeed,
 21   Plaintiff’s daughter competed on the Pony in forty-five USEF small pony classes
 22   without protest from USEF officials. (See DSGI 87.)
 23         Second, there are genuine issues of material fact regarding the fourth element—
 24   whether Arroyo would have purchased a medium pony. Arroyo contends that if
 25   Pletcher was aware the Pony was medium, Pletcher would not have instructed Arroyo
 26   to purchase the Pony.       (PMPSJ 14–15.)     However, Arroyo relies on Pletcher’s
 27   conflicting and speculative deposition testimony, which fails to demonstrate the
 28   Pony’s purported medium size would have affected his recommendation. At one




                                                 5
Case 2:19-cv-08464-ODW-DFM Document 79 Filed 08/19/21 Page 6 of 11 Page ID #:2055




  1   point, Pletcher testified, “[t]o say we wouldn’t buy [the Pony] because he was
  2   measured [medium], I can’t say that.” (Decl. of T. Randolph Catanese, Ex. E, Dep. of
  3   Peter Pletcher (“First Pletcher Dep.”) 124:22–23, ECF No. 50-5; see also Decl. of
  4   Robert Scapa ¶ 10 (“Second Pletcher Dep.”), ECF No. 54-5.) And later, Pletcher
  5   testified that, “if we had gone back and seen [all of the evidence]” he would “probably
  6   not” have recommended Arroyo purchase the Pony. (First Pletcher Dep. 125:5–8.)
  7   Thus, on this record, it is not clear the Pony’s size would have affected Pletcher’s
  8   recommendation.
  9           These genuine disputes of material fact preclude partial summary judgment on
 10   Arroyo’s claim Defendants concealed the Pony’s size.
 11           2.    The Pony’s Name and USEF Number
 12           Next, Arroyo contends Traci Brooks changed the Pony’s name from “Angus” to
 13   “Little Big Shot,” and obtained a new USEF record number for the Pony prior to its
 14   sale.   (PMPSJ 14.)    But there are genuine issues regarding whether Defendants
 15   concealed these facts, or that they were material to Arroyo’s decision to purchase the
 16   Pony.
 17           First, with respect to the Pony’s name change, Defendants submit evidence
 18   demonstrating the Pony’s prior owners changed its name from “Angus” to “Little Big
 19   Shot”—not Defendants, (Second Pletcher Dep. 310:24–311:14); and Pletcher was
 20   aware the Pony went by the name Angus prior to the sale, (id. at 107:11–16). Thus,
 21   genuine issues of fact exist regarding whether Arroyo was in the dark about the Pony’s
 22   name change.
 23           Then, turning to the USEF record number, which provides information about a
 24   pony’s history, Pletcher testified that the Pony’s “performance . . . show record, [and]
 25   history, was not critical in terms of [Arroyo] making a decision to purchase [the
 26   Pony].” (Id. at 235:22–236:10.) Based on this testimony, it does not appear that
 27   changing the Pony’s USEF record number prior to the sale was material in Arroyo’s
 28   decision to purchase the Pony. In fact, Pletcher’s deposition testimony makes it clear




                                                 6
Case 2:19-cv-08464-ODW-DFM Document 79 Filed 08/19/21 Page 7 of 11 Page ID #:2056




  1   that he would not have told Payan to research the Pony’s record using its USEF
  2   number.      (Id. at 235:22–236:3.)          Pletcher testified that his recommendation to
  3   purchase the Pony was based “on what [Plaintiff] saw and what [Plaintiff] tried.” (Id.
  4   at 236:2–3.) Thus, the record does not support Arroyo’s contention that it is entitled to
  5   partial summary judgment on its claim Defendants fraudulently concealed changing
  6   the Pony’s USEF record number.
  7          Accordingly, to the extent Arroyo seeks partial summary judgment on Count II
  8   (fraudulent concealment), Arroyo’s Motion is DENIED.
  9   B.     Intentional        Misrepresentation,            Negligent       Misrepresentation,           and
 10          Fraudulent Inducement
 11          Arroyo moves for partial summary judgment on Counts III (intentional
 12   misrepresentation), IV (negligent misrepresentation), and V (fraudulent inducement).
 13   (PMPSJ 15–21.) However, Arroyo fails to provide any argument in support of partial
 14   summary judgment on these counts. (See id.) For example, in the section of its brief
 15   concerning Count III (intentional misrepresentation), Arroyo lists almost two pages of
 16   legal citations and then summarily concludes: “As stated above in the section
 17   regarding concealment, but for the concealment of fact and misrepresentation of fact
 18   [Arroyo] would not have” purchased the Pony; “Pletcher . . . and [Arroyo] were
 19   justified in relying upon misrepresentations made by [Defendants]; and Arroyo “was
 20   induced to” purchase the Pony “by reason of the concealment of fact and
 21   misrepresentation of fact by the Defendants regarding the history, size, and character
 22   of the Pony.” (Id.)
 23          Arroyo’s “argument” cites no evidence and fails to address the elements in a
 24   claim for intentional misrepresentation.3 This fails to show Arroyo is entitled to
 25   partial summary judgment on Count III. Arroyo’s arguments concerning Counts IV
 26   and V suffer the from the same defects. (See PMPSJ 17–21 (providing several pages
 27   3
       The elements of an intentional misrepresentation claim are: (1) misrepresentation; (2) knowledge of
 28   falsity; (3) intent to defraud or induce reliance; (4) justifiable reliance; and (5) resulting damage. See
      Engalla v. Permanente Med. Grp., Inc., 15 Cal. 4th 951, 974 (1997), as modified (July 30, 1997).



                                                          7
Case 2:19-cv-08464-ODW-DFM Document 79 Filed 08/19/21 Page 8 of 11 Page ID #:2057




  1   of legal citations before summarily concluding: “For the reasons previously stated, the
  2   undisputed facts show why judgment should be granted to [Arroyo].”).) Arroyo must
  3   provide actual legal arguments in support of its Motion and cannot simply rely on the
  4   Court to sift through its numerous (and improperly filed) exhibits and moving papers
  5   to manufacture support for its position. “[J]udges are not like pigs, hunting for truffles
  6   buried in briefs.”    Uche-Uwakwe v. Shinseki, 972 F. Supp. 2d 1159, 1163 n.1
  7   (C.D. Cal. 2013) (internal quotation marks omitted).
  8         Accordingly, to the extent Arroyo seeks partial summary judgment on
  9   Counts III (intentional misrepresentation), IV (negligent misrepresentation), and
 10   V (fraudulent inducement), Arroyo’s Motion is DENIED.
 11   C.    California Penal Code Section 496(a)
 12         In Count VII (violation of California Penal Code section 496(a)), Arroyo claims
 13   Defendants obtained $190,000 (the Pony’s purchase price) under false pretenses, and
 14   therefore, Defendants received stolen property. (PMPSJ 21–23.)
 15         Section 496(a) imposes criminal liability on “[e]very person who buys or
 16   receives any property that has been stolen or that has been obtained in any manner
 17   constituting theft or extortion, knowing the property to be so stolen or obtained.”
 18   Under subsection (c), an injured person may bring a civil action for three times the
 19   actual damages and reasonable attorneys’ fees. Cal. Penal Code § 496(c).
 20         Here, Arroyo contends “[t]he undisputed material facts affirm and establish that
 21   fraud and deceit were committed by the Defendants in order to obtain $190,000.”
 22   (PMPSJ 22.)     This conclusory statement utterly fails to demonstrate Defendants
 23   engaged in conduct in violation of section 496(a), or that Plaintiff is entitled to partial
 24   summary judgment on this claim.
 25         Accordingly, Arroyo’s Motion is DENIED to the extent Arroyo seeks partial
 26   summary judgment on Count VII (violation of California Penal Code section 496(a).
 27
 28




                                                   8
Case 2:19-cv-08464-ODW-DFM Document 79 Filed 08/19/21 Page 9 of 11 Page ID #:2058




  1   D.    Summary
  2         For the reasons discussed above, Arroyo’s Motion for Partial Summary
  3   Judgment on Counts II–V and VII is DENIED.
  4    V.    DEFENDANTS’ MOTION FOR PARTIAL SUMMARY JUDGMENT
  5         Next, the Court turns to Defendants’ Motion for Partial Summary Judgment on
  6   Counts I (violation of California Business and Professions Code), VI (unjust
  7   enrichment), and VII (violation of California Penal Code section 496(a)).
  8   A.    Violation of California Business and Professions Code
  9         Defendants move for partial summary judgment on Count I, in which Arroyo
 10   contends Balmoral’s purported agents, Carleton Brooks and Jimmy Torano, failed to
 11   disclose a commission related to the sale of the Pony in violation of California
 12   Business and Professions Code section 19525. (DMPSJ 8–11.)
 13         Section 19525 prohibits a seller’s agent from receiving compensation in excess
 14   of $500 related to the sale of an equine, subject to certain exceptions that do not apply
 15   here. Cal. Bus. & Prof. Code § 19525(e). Defendants contend that Balmoral “paid no
 16   commission or any other consideration to Jimmy Torano or anyone else in the sale” of
 17   the Pony. (DMPSJ 9 (citing DSUF 7, 21, 36, 37, 40).) In opposition, Arroyo attempts
 18   to dispute this fact, but none of the evidence to which Arroyo cites can be found in the
 19   record. (See, e.g., Pls.’ Statement of Genuine Disputes, ECF No. 55-3 (citing to pages
 20   of Torano’s and Pletcher’s depositions that are (1) not properly cited, or (2) not in the
 21   record).) It is not the court’s task to “scour the record in search of a genuine issue of
 22   triable fact.” Keenan v. Allan, 91 F.3d 1275, 1279 (9th Cir. 1996). The parties bear
 23   the obligation to lay out their support clearly. Carmen v. San Francisco Sch. Dist.,
 24   237 F.3d 1026, 1031 (9th Cir. 2001). Therefore, Arroyo fails to raise a genuine factual
 25   dispute.
 26         Accordingly, the Court GRANTS Defendants’ Motion for partial summary
 27   judgment on Count I (violation of California Business and Professions Code section
 28   19525).




                                                  9
Case 2:19-cv-08464-ODW-DFM Document 79 Filed 08/19/21 Page 10 of 11 Page ID #:2059




   1   B.    Unjust Enrichment
   2         Defendants move for partial summary judgment on Count VI, in which Arroyo
   3   attempts to assert a cause of action for unjust enrichment.           (DMPSJ 11–15.)
   4   Defendants argue, correctly, that there is no cause of action for unjust enrichment in
   5   California. (See id.); Melchior v. New Line Prods., Inc., 106 Cal. App. 4th 779, 793
   6   (2003).
   7         “Unjust enrichment is a general principle, underlying various legal doctrines
   8   and remedies, rather than a remedy itself.” Id. (internal quotation marks omitted).
   9   Some courts have construed a cause of action for unjust enrichment as a
  10   quasi-contract claim seeking restitution. See, e.g., Rutherford Holdings, LLC v. Plaza
  11   Del Rey, 223 Cal. App. 4th 221, 231 (2014). However, to assert a quasi-contract claim
  12   for restitution based on unjust enrichment, the plaintiff must allege “in that cause of
  13   action that the express contract is void or was rescinded.” Id. (internal quotation
  14   marks omitted).
  15         Here, Arroyo claims that it seeks to assert a quasi-contract claim for restitution
  16   based on unjust enrichment.      (Pls.’ Opp’n 9–12 (citing Compl. ¶¶ 37–39), ECF
  17   No. 55.) But Arroyo does not allege in Count VI of the Complaint that the underlying
  18   express contract for the sale of the Pony is void or rescinded.        See Rutherford,
  19   223 Cal. App. 4th at 231; see also Lance Camper Mfg. Corp. v. Republic Indem. Co.,
  20   44 Cal. App. 4th 194, 203 (1996) (“The [Plaintiff] must allege that the express
  21   contract is void or was rescinded in order to proceed with its quasi-contract claim.”).
  22   Thus, Arroyo fails to assert a quasi-contract claim, and Arroyo’s untimely request for
  23   leave to amend Count VI is denied.
  24         Accordingly, the Court GRANTS Defendants’ Motion for partial summary
  25   judgment on Count VI (unjust enrichment).
  26   C.    Violation of California Penal Code section 496(a)
  27         Defendants move for partial summary judgment on Count VII, in which Arroyo
  28   claims Defendants obtained Arroyo’s money under false pretenses. (DMPSJ 15–21.)




                                                 10
Case 2:19-cv-08464-ODW-DFM Document 79 Filed 08/19/21 Page 11 of 11 Page ID #:2060




   1   In opposition, Arroyo merely contends that its “Statement of Uncontroverted Facts
   2   and Conclusions of Law filed concurrently with [Arroyo’s Motion for Partial
   3   Summary Judgment] cited to the Court undisputed material facts which support
   4   judgment in Plaintiff’s favor.” (Pl.’s Opp’n 13.) Essentially, Arroyo tasks the Court
   5   with scouring through a different set of moving papers to find the facts and arguments
   6   necessary to deny Defendants’ Motion. However, the Court is “not required to comb
   7   the record to find some reason to deny a motion for summary judgment.” Carmen,
   8   237 F.3d at 1029 (“A lawyer drafting an opposition to a summary judgment motion
   9   may easily show a judge, in the opposition, the evidence that the lawyer wants the
  10   judge to read. It is absurdly difficult for a judge to perform a search, unassisted by
  11   counsel, through the entire record, to look for such evidence.”). Therefore, here too,
  12   Arroyo fails to raise a genuine factual dispute.
  13         Accordingly, the Court GRANTS Defendants’ Motion for partial summary
  14   judgment on Count VII (violation of California Penal Code section 496(a)).
  15   D.    Summary
  16         The Court GRANTS Defendants’ Motion for Partial Summary Judgment on
  17   Counts I (violation of California Business and Professions Code), VI (unjust
  18   enrichment), and VII (violation of California Penal Code section 496(a)).
  19                                  VI.   CONCLUSION
  20         For the foregoing reasons, the Court DENIES Arroyo’s Motion for Partial
  21   Summary Judgment (ECF No. 50), and the Court GRANTS Defendants’ Motion for
  22   Partial Summary Judgment (ECF No. 49).
  23         IT IS SO ORDERED.
  24
  25         August 19, 2021
  26
  27                                ____________________________________
  28                                         OTIS D. WRIGHT, II
                                     UNITED STATES DISTRICT JUDGE



                                                   11
